Citation Nr: 0434263	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 until 
November 1952.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2002 
rating decision of the Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied service connection for bilateral pes 
planus, to include on the basis of aggravation.

The veteran was afforded a videoconference hearing in May 
2004 before the undersigned Member of the Board sitting at 
Washington, DC.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


A review of the service medical records reflects that upon 
examination in December 1950 for induction into service, the 
feet were evaluated as normal.  A history of old fracture, 
left lower extremity, was recorded. The appellant was seen 
for continuing foot complaints, primarily from April 1952, 
diagnosed as symptomatic pes planus, for which he afforded 
several treatment modalities without apparent relief.  He had 
foot complaints at the time of the separation examination.  
The post service record does not contain any evidence of 
treatment for a foot disorder.

The veteran presented testimony upon personal hearing on 
appeal in May 2004 to the effect that he receives treatment 
for his feet at the Erie, Pennsylvania VA facility.  These 
records should be requested and associated with the claims 
folder.  The appellant indicated at the hearing that he did 
not remember receiving medical attention for his feet over 
the years after service.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the VA 
facility in Erie, Pennsylvania furnish 
all of the veteran's treatment records.  

2.  The appellant should be scheduled 
for an examination by a VA podiatrist 
to determine the nature, severity, and 
etiology of any bilateral foot 
disability.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
performed.  The examiner is requested 
to obtain a comprehensive clinical 
history.  Following the examination, it 
is requested that the examiner render 
opinions as to the following:

a)  Whether it is as likely as not that 
any disability of the feet diagnosed, 
including bilateral pes planus, 
originated during service? 

b)  If it is determined that the 
disability involving his feet, 
including pes planus, was present at 
the time of entry into active duty, 
whether is it as likely as not that the 
preservice bilateral foot disorder, 
including pes planus, underwent a 
chronic increase in severity beyond 
normal progression during active duty?  

A complete rationale for the opinions 
expressed should be included in the 
report.

4.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claim.  If the benefit 
sought on appeal continues to be 
denied, the RO should furnish an 
appropriate supplemental statement of 
the case to the appellant and his 
representative.  They should then be 
afforded a reasonable period in which 
to respond before the record is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




